DONOVAN, Judge
(concurring):
I concur that the ambiguous Manual language should be conservatively construed and add some reasons why.
Court members are the military analog of a civilian jury: the sentence is a military sanction on misconduct and is imposed, moreover, by peers in the military profession. In reaching that sentence the members who are detailed in accordance with Article 25(d)(2), Uniform Code of Military Justice, 10 U.S.C. § 825(d)(2), reach a consensus on what is a fair penalty. I believe the consensus is best reached when the members select one or more sentence components, such as forfeiture or confinement, from within a single maximum. When multiple máximums are announced, and then summarized to a legally permissible maximum, the members are unduly impressed, as here, with the vulnerability of an accused to one or more sentence components.1 It is no answer that the members *690should be fully enlightened before they vote on a sentence for we recognize that the Table of Maximum Punishments, Section A, Paragraph 127c, Manual for Courts-Martial, 1969 (Rev.), is the outer limit, designed to encompass a myriad of human misconduct and enacted to serve in war as well as peace.
If individual máximums are instructed, the military judge would have an even heavier burden in bringing to the members’ attention favorable matters raised in extenuation and mitigation. We could expect appeals attacking such instructions as prejudicially inadequate to overcome the adverse impact of his instruction on individual máximums. See United States v. Graves, 1 M.J. 50 (C.M.A.1975). There are enough hurdles in reaching an affirmance without inviting fresh errors from a trial judge’s failure to follow Senior Judge Baum’s opinion concurring in the result that multiple recitations of punitive discharge or periods of confinement or forfeitures which exceed the permissible “sum” not be instructed.

. It is foreseeable that some defense counsel would contest as prejudicial error the manner in which a trial judge announced individual maximum sentences, whether by intonation, eye contact, pausing, or otherwise. These types of problems are avoided by the practice herein ordered.


. Id. at 867.